Dear Ms. Mailhes:
You have requested an opinion from this office with regard to whether a Police Juror may receive mileage for in-parish travel.
LSA-R.S. 33:1233 provides, in pertinent part, as follows:
     A(2)(a)  Members of the police juries are authorized to receive . . . the same mileage allowance as provided to state elected officials going to and from the courthouses in their respective parishes for every day they are actually employed in the service of the parish . . .  Mileage shall be charged for each day of attendance at each session of the police jury . . . provided however, that if a juror has use of a parish owned vehicle . . . the mileage compensation shall not be paid. (Emphasis added)
It is the opinion of this office that police jurors are authorized to receive mileage only round trip from their residences to the courthouse, and only to attend each session of the Police Jury.  This latter provision has been interpreted to allow mileage for each session, whether that session lasts one or more days.  Op. Atty. Gen. 1942-44, p. 1161  Therefore, a police juror may not receive mileage for other in-parish travel, even if conducting Police Jury business.
Trusting this to be sufficient for your purposes, I am
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE/vs-1691o